Case: 21-2086    Document: 33     Page: 1   Filed: 10/13/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    AMIR HEKMATI,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-2086
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01766-RAH, Judge Richard A. Hertling.
                  ______________________

                Decided: October 13, 2022
                 ______________________

     EMILY GRIM, Gilbert LLP, Washington, DC, argued for
 plaintiff-appellant. Also represented by SCOTT DAVID
 GILBERT, BRANDON LEVEY, MARK A. PACKMAN.

     SHARI A. ROSE, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR, PATRICIA M.
 MCCARTHY, MEEN GEU OH.
                  ______________________

     Before LOURIE, BRYSON, and CUNNINGHAM, Circuit
                         Judges.
Case: 21-2086    Document: 33     Page: 2    Filed: 10/13/2022




 2                                             HEKMATI   v. US



 CUNNINGHAM, Circuit Judge.
     The special master of the United States Victims of
 State Sponsored Terrorism Fund awarded money to Amir
 Hekmati. Later, the special master reconsidered his deci-
 sion and rejected Mr. Hekmati’s application to the Fund.
 Mr. Hekmati now appeals the United States Court of Fed-
 eral Claims’ decision that it lacks subject-matter jurisdic-
 tion over Mr. Hekmati’s claim seeking payment of the
 money that the special master initially awarded him. See
 Hekmati v. United States, 153 Fed. Cl. 800 (2021). We con-
 clude that 34 U.S.C. § 20144 precludes judicial review of
 the special master’s reconsideration decision. Accordingly,
 we affirm.
                      I. BACKGROUND
     Mr. Hekmati is a United States Marine Corps veteran
 who completed two tours of service in Iraq between 2001
 and 2005. J.A. 86. He also worked as a military contractor
 between 2005 and 2011. Id. The last of Mr. Hekmati’s jobs
 as a contractor led to him being stationed in Afghanistan.
 J.A. 87–88. On his way back to the United States, Mr. Hek-
 mati made a trip to Iran, where, he claims, he intended to
 visit family. J.A. 90, 96.
     Then, on August 29, 2011, the Iranian government ar-
 rested Mr. Hekmati. J.A. 90. For the next four years, the
 Iranian government detained Mr. Hekmati and tortured
 him. J.A. 90–92. Finally, in 2016, the United States se-
 cured Mr. Hekmati’s release in a prisoner exchange. J.A.
 94.
      After returning to the United States, Mr. Hekmati
 sued the Iranian government in the U.S. District Court for
 the District of Columbia, alleging that his detention and
 treatment constituted hostage-taking and torture under
 the Foreign Sovereign Immunities Act. J.A. 95. The dis-
 trict court entered a default judgment in Mr. Hekmati’s fa-
 vor the following year and awarded him about $63.5
Case: 21-2086      Document: 33    Page: 3    Filed: 10/13/2022




 HEKMATI   v. US                                            3



 million. J.A. 96. Mr. Hekmati then applied for compensa-
 tion from the Fund. J.A. 99. Established by the Justice for
 United States Victims of State Sponsored Terrorism Act
 (the “Act”), 34 U.S.C. § 20144, the Fund provides money to
 citizens to whom a United States district court has
 awarded monetary damages against a foreign state that
 was a designated state sponsor of terrorism.            Id.
 § 20144(c)(2)(A)(i). On December 13, 2018, the special
 master of the Fund, Kenneth Feinberg, informed Mr. Hek-
 mati that he had “reviewed and approved” Mr. Hekmati’s
 claim. J.A. 53.
     Months passed. Mr. Hekmati received no money. J.A.
 173. In October 2019, the Fund’s interim special master,
 Deborah Connor, sent Mr. Hekmati a letter stating that the
 Department of Justice intended to seek reconsideration of
 the Fund’s approval of his claim. J.A. 175. Mr. Hekmati
 promptly sued the United States in the Court of Federal
 Claims to secure payment of the money the special master
 had awarded him. J.A. 31, 47–48.
     Nevertheless, on January 15, 2020, Mr. Feinberg—
 whom the Department of Justice retained again to review
 Mr. Hekmati’s case, J.A. 175—sent Mr. Hekmati a letter
 stating that he had “determined that Mr. Hekmati [was]
 not eligible for compensation from the USVSST Fund,” J.A.
 177. Specifically, Mr. Feinberg concluded that “Mr. Hek-
 mati’s application and accompanying documents contained
 material omissions and false statements,” contrary to Fund
 procedures. Id. Mr. Hekmati had claimed that “the pri-
 mary purpose of his trip to Iran was to visit family for per-
 sonal reasons.” Id. But Mr. Feinberg determined that the
 primary purpose of Mr. Hekmati’s trip was different—it
 was “to sell classified U.S. national security information to
 the government in Iran.” Id.
     Mr. Hekmati proceeded to request a hearing before Mr.
 Feinberg under 34 U.S.C. § 20144(b)(4). J.A. 198. After
 the hearing, Mr. Feinberg affirmed his reconsideration
Case: 21-2086    Document: 33     Page: 4    Filed: 10/13/2022




 4                                             HEKMATI   v. US



 decision. J.A. 197–98. He also specified some of the evi-
 dence that led him to conclude that Mr. Hekmati intended
 to sell classified national security information, including
 an FBI forensic analysis of Mr. Hekmati’s “com-
 puter/search access logs” while working as a contractor in
 Afghanistan, his “evasive, false and inconsistent state-
 ments” in FBI interviews, and the assertions of “four dif-
 ferent, independent and reliable sources” that Mr.
 Hekmati traveled to Iran primarily for reasons unrelated
 to visiting his family. J.A. 199.
     Mr. Hekmati then filed an amended complaint with the
 Court of Federal Claims, asserting that the “‘reconsidera-
 tion’ and subsequent recission of Mr. Hekmati’s final
 award determination violate the terms of the USVSST
 Act.” J.A. 81, 109. The Government moved to dismiss Mr.
 Hekmati’s complaint for lack of subject-matter jurisdiction.
 Hekmati, 153 Fed. Cl. at 802; J.A. 1533. The court granted
 the motion, concluding that the Act, by providing its own
 “detailed remedial scheme” where claimants can request a
 hearing before the special master under § 20144(b)(4), pre-
 vented Mr. Hekmati from invoking Court of Federal
 Claims jurisdiction under the Tucker Act, 28 U.S.C. § 1491.
 Hekmati, 153 Fed. Cl. at 802, 810. Alternatively, the court
 reasoned that Mr. Hekmati’s claim required the court to
 review the special master’s reconsideration decision, which
 the Act precluded. Id. at 812. And even if Mr. Hekmati’s
 claim were framed as a permissible challenge to the Fund’s
 administration, the court concluded that it lacked jurisdic-
 tion under the Tucker Act as to non-monetary relief with-
 out there being a related claim for damages over which it
 did have jurisdiction. Id. at 811, 813–14.
    Mr. Hekmati appealed. We have jurisdiction under 28
 U.S.C. § 1295(a)(3).
                       II. DISCUSSION
     The Court of Federal Claims provided several reasons
 for why it lacked subject-matter jurisdiction over Mr.
Case: 21-2086      Document: 33     Page: 5    Filed: 10/13/2022




 HEKMATI   v. US                                              5



 Hekmati’s claim. Mr. Hekmati now contests each of those
 reasons. We address whether the Act precludes judicial re-
 view of Mr. Hekmati’s claim and conclude that it does. Ac-
 cordingly, we end our analysis there.
     We review a dismissal for lack of subject-matter juris-
 diction de novo. Taylor v. United States, 959 F.3d 1081,
 1086 (Fed. Cir. 2020). There is a “‘strong presumption’ in
 favor of judicial review that we apply when we interpret
 statutes, including statutes that may limit or preclude re-
 view.” Cuozzo Speed Techs., LLC v. Lee, 579 U.S. 261, 273
 (2016) (quoting Mach Mining, LLC v. EEOC, 575 U.S. 480,
 486 (2015)). This presumption “may be overcome by ‘clear
 and convincing’ indications, drawn from ‘specific language,’
 ‘specific legislative history,’ and ‘inferences of intent drawn
 from the statutory scheme as a whole,’ that Congress in-
 tended to bar review.” Id. (quoting Block v. Cmty. Nutri-
 tion Inst., 467 U.S. 340, 349–50 (1984)).
     The Act includes specific language that Congress in-
 tended to bar judicial review of certain claims. Namely, the
 Act provides that all “decisions made by the Special Master
 with regard to compensation from the Fund” are “final” and
 “not subject to . . . judicial review.” 1        34 U.S.C.
 § 20144(b)(3)(B). Therefore, we must determine whether
 Mr. Hekmati’s claim requires the Court of Federal Claims
 to review a “decision[] made by the Special Master with re-
 gard to compensation from the Fund.”


     1   Section 20144(b)(3)(B)’s bar on “administrative or
 judicial review” is subject to an exception under
 § 20144(b)(4), which provides that a “claimant whose claim
 is denied in whole or in part by the Special Master may
 request a hearing before the Special Master.” 34 U.S.C.
 § 20144(b)(4). Mr. Hekmati requested and received such
 an administrative hearing, J.A. 197–99, and so this excep-
 tion is not relevant to the issue of whether the Court of
 Federal Claims has subject-matter jurisdiction.
Case: 21-2086    Document: 33      Page: 6    Filed: 10/13/2022




 6                                              HEKMATI   v. US



     We reject Mr. Hekmati’s arguments. Mr. Hekmati
 seeks review of the special master’s reconsideration deci-
 sion. Mr. Hekmati argues that he does not seek review of
 the reconsideration decision because he is attempting
 “merely to enforce the USVSST Act.” Appellant’s Br. 24.
 Therefore, he argues that he is merely raising a “program-
 matic challenge[]” to the Fund’s administration. Appel-
 lant’s Br. 31–32. But Mr. Hekmati’s operative complaint
 alleges that the “‘reconsideration’ and subsequent recission
 of Mr. Hekmati’s final award determination violate the
 terms of the USVSST Act.” J.A. 109. This allegation is, of
 course, necessary; if the reconsideration decision denying
 Mr. Hekmati’s claim is valid, then there is no award to Mr.
 Hekmati for the Court of Federal Claims to enforce. For
 Mr. Hekmati to succeed, the court must review whether
 Mr. Feinberg’s reconsideration decision complies with the
 Act.
      Mr. Feinberg’s reconsideration decision constitutes a
 “decision[] made by the Special Master with regard to com-
 pensation from the Fund.” 34 U.S.C. § 20144(b)(3). Mr.
 Hekmati argues that the special master lacked authority
 to issue a reconsideration decision in the first place, mean-
 ing that it is procedurally invalid. Appellant’s Br. 33. The
 Act does not expressly provide a procedure by which the
 special master can reconsider decisions. See 34 U.S.C.
 § 20144. But courts “have uniformly concluded that ad-
 ministrative agencies possess inherent authority to recon-
 sider their decisions, subject to certain limitations,
 regardless of whether they possess explicit statutory au-
 thority to do so.” Tokyo Kikai Seisakusho, Ltd. v. United
 States, 529 F.3d 1352, 1360 (Fed. Cir. 2008) (collecting ci-
 tations). For example, in Tokyo Kikai, we affirmed the De-
 partment of Commerce’s inherent authority to reopen and
 reconsider a yearly administrative review of an antidump-
 ing order. Id. at 1359–62. And in GTNX, Inc. v. INTTRA,
 Inc., we held that the Patent Trial and Appeal Board has
 the inherent authority to reconsider its decisions to
Case: 21-2086      Document: 33    Page: 7    Filed: 10/13/2022




 HEKMATI   v. US                                             7



 institute inter partes review. 789 F.3d 1309, 1312–13 (Fed.
 Cir. 2015).
      Nevertheless, there are three limits on this authority
 pertinent to this case. 2 First, an agency cannot “exercise
 its inherent authority in a manner that is contrary to a
 statute.” Tokyo Kikai, 529 F.3d at 1361; see Bookman v.
 United States, 453 F.2d 1263, 1265 (Ct. Cl. 1972) (noting
 that courts “will sustain the reconsidered decision of an
 agency” “absent contrary legislative intent or other affirm-
 ative evidence”). Second, where a statute “expressly pro-
 vide[s] for reconsideration of decisions, the agency is
 obligated to follow the procedures for reconsideration set
 forth in the statute.” Tokyo Kikai, 529 F.3d at 1361; Civ.
 Aeronautics Bd. v. Delta Air Lines, Inc., 367 U.S. 316, 329
 (1961) (holding that if the agency wishes to reconsider its
 decision, “it must proceed in the manner authorized by
 statute”). And third, the agency must “give notice to the
 parties of its intent to reconsider, and such reconsideration
 must occur within a reasonable time.” Tokyo Kikai, 529
 F.3d at 1361.




     2   Tokyo Kikai also provides that “an agency may not
 reconsider in a manner that would be arbitrary, capricious,
 or an abuse of discretion.” 529 F.3d at 1361. This exception
 is not applicable here. To determine whether Mr. Fein-
 berg’s reconsideration was arbitrary, capricious, or an
 abuse of discretion, we would need to reach the merits of
 Mr. Feinberg’s reconsideration decision. We cannot engage
 in such an analysis of the merits, however, because we are
 considering whether the Court of Federal Claims has sub-
 ject-matter jurisdiction, an issue that must be resolved be-
 fore reaching the merits. See Martin v. Sec’y of Health &
 Hum. Servs., 62 F.3d 1403, 1407 (Fed. Cir. 1995) (holding
 that a court must first “establish that there is jurisdiction”
 and “[o]nly then may it adjudicate the merits of the claim”).
Case: 21-2086    Document: 33      Page: 8    Filed: 10/13/2022




 8                                              HEKMATI   v. US



     No limit applies here. No provision expressly bars the
 special master’s reconsideration decision. See 34 U.S.C.
 § 20144. The Act does state that all “decisions made by the
 Special Master with regard to compensation from the
 Fund” are “final and . . . not subject to administrative or
 judicial review.” 34 U.S.C. § 20144(b)(3)(B). But we have
 held that an agency can reconsider a decision even if a stat-
 ute provides that such a decision is “final.” Medtronic, Inc.
 v. Robert Bosch Healthcare Sys., Inc., 839 F.3d 1382,
 1385–86 (Fed. Cir. 2016) (citing GTNX, 789 F.3d at
 1312–13). In Medtronic, we addressed 35 U.S.C. § 314(d),
 which provides that a decision to institute inter partes re-
 view “shall be final and nonappealable.” 839 F.3d at 1383.
 We held that the Board can reconsider institution decisions
 despite § 314(d) because the language of that provision “is
 not limited to an initial determination.” Medtronic, 839
 F.3d at 1386 (quoting GTNX, 789 F.3d at 1312). Similarly,
 34 U.S.C. § 20144(b)(3)(B) is not limited to an initial deci-
 sion, and so it does not bar reconsideration.
     Nor could Mr. Feinberg have run afoul of the second
 limit. The Act does not expressly provide a procedure for
 the special master to reconsider his decisions. See 34
 U.S.C. § 20144. Thus, the Act could not obligate Mr. Fein-
 berg to proceed differently with his reconsideration. See
 Tokyo Kikai, 529 F.3d at 1361 (holding similarly).
     At oral argument, Mr. Hekmati focused on the third
 limit. See Oral Arg. at 04:35–13:02, https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=21-
 2086_02082022.mp3. He did not contend that he lacked
 notice of the reconsideration. Indeed, Ms. Connor informed
 Mr. Hekmati on October 24, 2019, that Mr. Feinberg would
 reconsider his earlier decision. J.A. 175. Rather, Mr. Hek-
 mati argued that reconsideration did not occur within a
 reasonable time. See Oral Arg. at 04:35–13:02. We disa-
 gree.
Case: 21-2086      Document: 33    Page: 9    Filed: 10/13/2022




 HEKMATI   v. US                                             9



      Our predecessor court noted that a “reasonable time
 period will vary with each case, but absent unusual circum-
 stances, the time period would be measured in weeks, not
 years.” Gratehouse v. United States, 512 F.2d 1104, 1109
 (Ct. Cl. 1975); see Oral Arg. at 08:05–08:18 (Mr. Hekmati
 arguing that reconsideration is only reasonable if it occurs
 within weeks of the initial decision). But this case is one of
 those unusual circumstances because Mr. Feinberg “con-
 sider[ed] new evidence that [Fund] proceedings were
 tainted by fraud.” 3 See Home Prods. Int’l, Inc. v. United
 States, 633 F.3d 1369, 1377 (Fed. Cir. 2011). We have held
 that an “agency’s power to reconsider is even more funda-
 mental when, as here, it is exercised to protect the integrity
 of its own proceedings from fraud.” Tokyo Kikai, 529 F.3d
 at 1361 (citing Alberta Gas Chems., Ltd. v. Celanese Corp.,
 650 F.2d 9, 12 (2d Cir. 1981)). This conclusion reflects the
 Supreme Court’s holding that when a question of adminis-
 trative reconsideration emerges, “two opposing policies im-
 mediately demand recognition: the desirability of finality,
 on the one hand, and the public interest in reaching [w]hat,
 ultimately, appears to be the right result on the other.”
 Civ. Aeronautics Bd., 367 U.S. at 321. Fraud implicates
 the public interest in reaching the right result.
     At oral argument, Mr. Hekmati argued that Tokyo
 Kikai shows that reconsideration must occur within a rea-
 sonable time even if there was a discovery of fraud. Oral
 Arg. at 06:56–07:36. Indeed, the Fund must issue its re-
 consideration decision “within a reasonable time after



     3   While we cannot determine whether Mr. Feinberg
 was correct in determining that Mr. Hekmati’s Fund appli-
 cation “contained material omissions and false state-
 ments,” J.A. 177, Mr. Feinberg exercised his authority to
 reconsider his earlier decision “to protect the integrity of
 [the Fund’s] proceedings from fraud,” Tokyo Kikai, 529
 F.3d at 1361.
Case: 21-2086   Document: 33     Page: 10    Filed: 10/13/2022




 10                                           HEKMATI   v. US



 learning of information indicating that the decision may
 have been tainted by fraud.” Tokyo Kikai, 529 F.3d at
 1361–62. But the timing of the Fund’s reconsideration
 here is analogous to that of the Department of Commerce
 in Tokyo Kikai. In that case, we concluded that it was rea-
 sonable for Commerce to issue its reconsideration order in
 March 2006—ten months after May 2005, the latest time
 when Commerce could have learned of the relevant fraud.
 Id. at 1357, 1361–62.
     Here, the record does not show exactly when the Fund
 learned of the Department of Justice’s concerns that Mr.
 Hekmati provided false information in his application. Mr.
 Hekmati suggests that the Fund must have learned of the
 Department of Justice’s concerns in January 2019 because
 that is when the Fund distributed payments to all claim-
 ants besides Mr. Hekmati. Oral Arg. at 08:41–08:50; see
 also Appellant’s Br. 12 & n.36 (citing Kenneth R. Feinberg,
 Report Regarding Second Distribution 10 (Feb. 2019),
 http://www.usvsst.com/docs/Congressional_Report.pdf).
 But even if we accept Mr. Hekmati’s argument that the
 Fund learned of the relevant information in January 2019,
 the special master would have issued his reconsideration
 decision twelve months later in January 2020. J.A. 177.
 This time period is only a few months longer than Com-
 merce took in Tokyo Kikai. And the Fund had additional
 hurdles to face: the Department of Justice and the Fund
 had to navigate how the Department of Justice’s evidence
 would be declassified so that the special master and Mr.
 Hekmati could review it. Oral Arg. at 18:00–18:30. Be-
 cause of our decision in Tokyo Kikai and the unique chal-
 lenges presented in this case in navigating classified
 evidence, we hold that the special master issued his recon-
 sideration decision within a reasonable time. Thus, the re-
 consideration decision was a valid exercise of the Fund’s
 inherent authority to reconsider its decisions.
     Because the special master’s reconsideration decision
 is a valid “decision[] made by the Special Master with
Case: 21-2086      Document: 33    Page: 11   Filed: 10/13/2022




 HEKMATI   v. US                                           11



 regard to compensation from the Fund,” § 20144(b)(3)(B)
 precludes judicial review of that decision. 4 The Court of
 Federal Claims therefore does not have subject-matter ju-
 risdiction over Mr. Hekmati’s claim. Accordingly, we need
 not reach Mr. Hekmati’s other arguments.
                             ***
     We do not have the evidence that led Mr. Feinberg to
 conclude that Mr. Hekmati attempted to sell classified na-
 tional security information to the Iranian government. Nor
 do we attempt to discern whether Mr. Feinberg correctly
 reached that determination. All we conclude is that the
 Court of Federal Claims cannot review the special master’s
 decision because Congress did not give it jurisdiction to do
 so under 34 U.S.C. § 20144.
                       III. CONCLUSION
    For the foregoing reasons, we affirm the decision of the
 Court of Federal Claims.
                         AFFIRMED
                            COSTS
 No costs.




     4   We need not decide whether the Act precludes any
 review of a decision of the special master to reconsider, re-
 gardless of the circumstances. All we hold is that the spe-
 cial master did not lack authority to reconsider in this case
 and that the Act precludes review of the merits of the spe-
 cial master’s reconsideration decision.